DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 15 April 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, 29-35, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 12, 13, and 19 of U.S. Patent No. 10,657,445 in view of Chrapko (US 2013/0173457).


Chrapko teaches upon determining that the collective metric of at least one team of the plurality of teams exceeds a first predetermined threshold, removing a user from the at least one team [users may be grouped into publication groups based upon a connectivity value for the group, and users may be added or removed from a group based upon comparing the connectivity value to one or more configurable thresholds (para. 0099, etc.)]; and upon determining that the collective metric of the at least one team is below a second predetermined threshold and the collective metric with the addition of the user data set of an additional user does not exceed the first predetermined threshold, adding the additional user to the at least one team of the plurality of teams [users may be grouped into publication groups based upon a connectivity value for the group, and users may be added or removed from a group based upon comparing the connectivity value to one or more configurable thresholds (para. 0099, etc.)].
Patent ‘445 and Chrapko are analogous art, as they are within the same field of endeavor, namely grouping user data utilizing financial information.

Chrapko provides motivation as [configurable thresholds allow some users to control membership of a publication group (para. 0099)].

As per claim 22, Patent ‘445/Chrapko teaches wherein the first predetermined threshold and the second predetermined threshold have a same value [users may be grouped into publication groups based upon a connectivity value for the group, and users may be added or removed from a group based upon comparing the connectivity value to one or more configurable thresholds (Chrapko: para. 0099, etc.)].
While it does not explicitly describe selecting the same value for multiple thresholds, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 23, see claim 2 of U.S. Patent No. 10,657,445.

As per claim 24, see claim 1 of U.S. Patent No. 10,657,445, where the user data is updated and the user data includes identification data.



As per claim 26, see claim 3 of U.S. Patent No. 10,657,445.

As per claim 29, see claim 1 of U.S. Patent No. 10,657,445.

As per claim 30, see the rejection of claim 21, above, and claim 9 of U.S. Patent No. 10,657,445.

As per claim 31, see the rejection of claim 22, above.

As per claim 32, see claim 12 of U.S. Patent No. 10,657,445.

As per claim 33, see claim 9 of U.S. Patent No. 10,657,445, where the user data is updated and the user data includes identification data.

As per claim 34, see claim 12 of U.S. Patent No. 10,657,445.

As per claim 35, see claim 13 of U.S. Patent No. 10,657,445.

As per claim 38, see claim 9 of U.S. Patent No. 10,657,445.

.


Claims 27, 28, 36, 37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 12, and 13 of U.S. Patent No. 10,657,445 in view of Chrapko (US 2013/0173457) and further in view of Wandelmer (US 2017/0039637).

As per claim 27, Patent ‘445/Chrapko teaches the system of claim 21, as described above.
While Patent ‘445/Chrapko teaches that the collective metric is based on the fiscal decision history data of the group (see above), it does not teach wherein the collective metric of a respective team of the plurality of teams is an average credit score of users grouped within the respective team.
Wandelmer teaches wherein the collective metric of a respective team of the plurality of teams is an average credit score of users grouped within the respective team [to determine a financial behavior score for a user a classic credit score, including the user’s account balance, credit history, current credit use, relationship between credit limit and outstanding balance, etc., may also be considered (para. 0005, etc.); for the collective scoring of users in Patent ‘445, above].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any number of additional factors, including credit scores, to determine a user’s score, as taught by Wandelmer, for determining the user and group scores in the system of Patent ‘445/Chrapko.
Wandelmer provides motivation [using a credit score may be an indicator of a user’s creditworthiness if the history is sufficient, while a configurable collection of data about a user’s financial history may provide greater accuracy than just their generic credit score (para. 0005, etc.)].

As per claim 28, Patent ‘445/Chrapko teaches the system of claim 21, as described above.
While Patent ‘445/Chrapko teaches that the collective metric is based on the fiscal decision history data of the group (see above), it does not teach wherein the collective metric of a respective team of the plurality of teams is an average checking account balance of users grouped within the respective team.
Wandelmer teaches wherein the collective metric of a respective team of the plurality of teams is an average checking account balance of users grouped within the respective team [to determine a financial behavior score for a user beyond the classic credit score, the user’s account balance, credit history, current credit use, relationship between credit limit and outstanding balance, etc., may also be considered (para. 0005, etc.); for the collective scoring of users in Patent ‘445, above].
Patent ‘445/Chrapko and Wandelmer are analogous art, as they are within the same field of endeavor, namely determining user financial decision/transaction scores.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any number of additional factors, including account balance, to determine a user’s score, as taught by Wandelmer, for determining the user and group scores in the system of Patent ‘445/Chrapko.
Wandelmer provides motivation [using a configurable collection of data about a user’s financial history may provide greater accuracy than just their generic credit score (para. 0005, etc.)].

As per claim 36, see the rejection of claim 27, above.

As per claim 37, see the rejection of claim 28, above.

As per claim 39, Patent ‘445/Chrapko teaches the method of claim 34, as described above.
While Patent ‘445/Chrapko teaches that the collective metric is based on the fiscal decision history data of the group (see above), it does not teach wherein the collective metric of a respective team of the plurality of teams is an average percentage of credit used of users grouped within the respective team
[to determine a financial behavior score for a user beyond the classic credit score, the user’s account balance, credit history, current credit use, relationship between credit limit and outstanding balance, etc., may also be considered (para. 0005, etc.); for the collective scoring of users in Patent ‘445, above].
Patent ‘445/Chrapko and Wandelmer are analogous art, as they are within the same field of endeavor, namely determining user financial decision/transaction scores.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any number of additional factors, including credit utilization, to determine a user’s score, as taught by Wandelmer, for determining the user and group scores in the system of Patent ‘445/Chrapko.
Wandelmer provides motivation [using a configurable collection of data about a user’s financial history may provide greater accuracy than just their generic credit score (para. 0005, etc.)].


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per claim 21, the claim recites an abstract idea of the mental steps of reading/analyzing user data to place the users into teams, creating collective team metrics, and then adjusting the teams. This judicial exception is not integrated into a practical application because every step can be performed in the human mind, as illustrated below.
“receiving or generating a plurality of user data sets from a plurality of users, wherein each user data set of the plurality of user data sets comprises a user identification data and a detailed user data of a respective user of the plurality of users” – This can be done by a human, such as the employee of a bank or financial institution, reading a set of user data including user identification.
“grouping the plurality of users into a plurality of teams, each team in the plurality of teams including a teamed user data set including the user data sets of users grouped within the respective team” – The human reads the user data and divides the users into teams, which now include the user data of the users in the team.
“generating a collective metric for each of the plurality of teams based on the teamed user data sets” – The human averages the user data, or via some other combination of the user data comes up with a collective team metric/score for the team.
“upon determining that the collective metric of at least one team of the plurality of teams exceeds a first predetermined threshold, removing a user from the at least one The human decides to balance the teams by determining whether certain outliers are adding too much to the collective team metrics.
“and upon determining that the collective metric of the at least one team is below a second predetermined threshold and the collective metric with the addition of the user data set of an additional user does not exceed the first predetermined threshold, adding the additional user to the at least one team of the plurality of teams” – The human decides to balance the teams by determining whether certain outliers are adding or subtracting too much to/from the collective team metrics, or decides that users within a certain range of each other are to be on the same team.
Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware such as “a memory” and “at least one processor” or insignificant extra-solution activity such as executing instructions on a processor to perform the functions.
Under step 2B, the claims do not include additional elements that are more than generic computer components.  Here, the computing device is not specified, and does not appear to be any more that a generic computer device capable of reading and storing data.  The Berkheimer evidence is provided in paras. 0066, and 0068-72 of the specification of the instant application, which describe various memory and processor implementations of a conventional nature and, under MPEP 2106.05(d)(ii), where it has been determined that an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore the claim is rejected under 35 
As per claim 22, this claim contains additional mental steps as illustrated below.
“wherein the first predetermined threshold and the second predetermined threshold have a same value” – The human decides that the members of a team should be users whose data combined fall within a set range, so that adding or removing members keep the team metric within a set range.
The claim contains no additional hardware or other components that would add significantly more than the abstract idea as described above.  Therefore this claim is also rejected under 35 U.SC. 101 as an abstract idea lacking significantly more.

As per claim 23, this claim contains additional mental steps as illustrated below.
“receiving updates to the plurality of user data sets; and updating the collective metric for each of the plurality of teams based on the updates to the plurality of user data sets” – The human receives additional user data to add to the teams, or updated user data for those already included, and updates the collective team metrics.
The claim contains no additional hardware or other components that would add significantly more than the abstract idea as described above.  Therefore this claim is also rejected under 35 U.SC. 101 as an abstract idea lacking significantly more.

As per claim 24, this claim contains additional mental steps as illustrated below.
The human receives additional user data, including ID, to add to the teams, or updated user data for those already included, and updates the user data.
The claim contains no additional hardware or other components that would add significantly more than the abstract idea as described above.  Therefore this claim is also rejected under 35 U.SC. 101 as an abstract idea lacking significantly more.

As per claim 25, this claim contains additional mental steps as illustrated below.
“receiving a first series of transactions of a first user, the first user corresponding to a first teamed user data set of the plurality of teamed user data sets relating to a first team among the plurality of teams, and the first series of transactions including one or more transactions performed by the first user; generating a metric based on the first series of transactions; and updating the collective metric of the first team based on said metric” – The user data the human is receiving includes financial transaction data (or other types of transactions) for the user, and creates the collective team metrics based upon this data.
The claim contains no additional hardware or other components that would add significantly more than the abstract idea as described above.  Therefore this claim is also rejected under 35 U.SC. 101 as an abstract idea lacking significantly more.

As per claim 26, this claim contains additional mental steps as illustrated below.
“modifying a quantity of teams in the plurality of teams based on the updated collective metric for each of the plurality of teams” -- The human receives additional user data to add to the teams, or updated user data for those already included, and updates a number of the collective team metrics.
The claim contains no additional hardware or other components that would add significantly more than the abstract idea as described above.  Therefore this claim is also rejected under 35 U.SC. 101 as an abstract idea lacking significantly more.

As per claim 27, this claim contains additional mental steps as illustrated below.
“wherein the collective metric of a respective team of the plurality of teams is an average credit score of users grouped within the respective team” – The human is an employee of a financial institution (or similar) and the user data being used to place the users into teams and to create the collective metric is the users’ credit scores, which are averaged for the team.
The claim contains no additional hardware or other components that would add significantly more than the abstract idea as described above.  Therefore this claim is also rejected under 35 U.SC. 101 as an abstract idea lacking significantly more.

As per claim 28, this claim contains additional mental steps as illustrated below.
“wherein the collective metric of a respective team of the plurality of teams is an average checking account balance of users grouped within the respective team” – The human is an employee of a financial institution (or similar) and the user data being used to place the users into teams and to create the collective metric is the users’ balance, which are averaged for the team.


As per claim 29, this claim contains additional mental steps as illustrated below.
“wherein the plurality of user data sets includes data related to the fiscal decision behavior qualities of one or more users” – The human is an employee of a financial institution (or similar) and the user data being used to place the users into teams and to create the collective metric is the users’ fiscal decision behavior (such as their fiscal history).
The claim contains no additional hardware or other components that would add significantly more than the abstract idea as described above.  Therefore this claim is also rejected under 35 U.SC. 101 as an abstract idea lacking significantly more.

As per claim 30, see the rejection of claim 21, above.

As per claim 31, see the rejection of claim 22, above.

As per claim 32, see the rejection of claim 23, above.

As per claim 33, see the rejection of claim 24, above.

As per claim 34, see the rejection of claim 25, above.

As per claim 35, see the rejection of claim 26, above.

As per claim 36, see the rejection of claim 27, above.

As per claim 37, see the rejection of claim 28, above.

As per claim 38, see the rejection of claim 29, above.

As per claim 39, this claim contains additional mental steps as illustrated below.
“wherein the collective metric of a respective team of the plurality of teams is an average percentage of credit used of users grouped within the respective team” – The human is an employee of a financial institution (or similar) and the user data being used to place the users into teams and to create the collective metric is the users’ credit utilization, which are averaged for the team.
The claim contains no additional hardware or other components that would add significantly more than the abstract idea as described above.  Therefore this claim is also rejected under 35 U.SC. 101 as an abstract idea lacking significantly more.

As per claim 40, see the rejections of claims 21, 23, and 24, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27, 29-36, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg (US 2013/0151388) in view of Chrapko (US 2013/0173457).

As per claim 21, Falkenborg teaches a computer system for training and executing a neural network for collaborative monitoring of resource usage metrics, the system comprising: a memory having processor-readable instructions stored therein [a system using a neural network and/or regression model (paras. 0180, 0496, etc.) including instructions run by a processor from connected memory (fig. 6, para. 0207, etc.)]; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor, configures the processor to perform a plurality of functions [a system using a neural network and/or regression model (paras. 0180, 0496, etc.) including instructions run by a processor from connected memory (fig. 6, para. 0207, etc.)], including functions for: receiving or generating a plurality of user data sets from a plurality of users [users may be grouped/segmented including data for the group (paras. 0029, 0053, 0069, 0081, etc.)], wherein each user data set of the plurality of user data sets comprises a [user data including identification and transaction profiles can be used for segmenting (paras. 0039-46, 0053, 0072-81, 0135, 0161, 0190, etc.)]; grouping the plurality of users into a plurality of teams, each team in the plurality of teams including a teamed user data set including the user data sets of users grouped within the respective team [users may be grouped/segmented including data for the group (paras. 0029, 0053, 0069, 0081, etc.)]; generating a collective metric for each of the plurality of teams based on the teamed user data sets [based upon pattern data scores may be generated for user transactions including ranking the user segments (paras. 0030-31, 0046, 0211-219, 0233, 0398, etc.)]; 
While Falkenborg teaches grouping user and scoring groups (see above), it does not teach upon determining that the collective metric of at least one team of the plurality of teams exceeds a first predetermined threshold, removing a user from the at least one team; and upon determining that the collective metric of the at least one team is below a second predetermined threshold and the collective metric with the addition of the user data set of an additional user does not exceed the first predetermined threshold, adding the additional user to the at least one team of the plurality of teams.
Chrapko teaches upon determining that the collective metric of at least one team of the plurality of teams exceeds a first predetermined threshold, removing a user from the at least one team [users may be grouped into publication groups based upon a connectivity value for the group, and users may be added or removed from a group based upon comparing the connectivity value to one or more configurable thresholds (para. 0099, etc.)]; and upon determining that the collective metric of the at [users may be grouped into publication groups based upon a connectivity value for the group, and users may be added or removed from a group based upon comparing the connectivity value to one or more configurable thresholds (para. 0099, etc.)].
Falkenborg and Chrapko are analogous art, as they are within the same field of endeavor, namely grouping user data utilizing financial information.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include adding or removing users from groups based upon configurable threshold(s) of the group score, as taught by Chrapko, for the user groups with group scores in the system of Falkenborg.
Chrapko provides motivation as [configurable thresholds allow some users to control membership of a publication group (para. 0099)].

As per claim 22, Falkenborg/Chrapko teaches wherein the first predetermined threshold and the second predetermined threshold have a same value [users may be grouped into publication groups based upon a connectivity value for the group, and users may be added or removed from a group based upon comparing the connectivity value to one or more configurable thresholds (Chrapko: para. 0099, etc.)].
In re Aller, 105 USPQ 233.

As per claim 23, Falkenborg/Chrapko teaches receiving updates to the plurality of user data sets; and updating the collective metric for each of the plurality of teams based on the updates to the plurality of user data sets [based upon pattern data scores may be generated for user transactions including ranking the user segments (Falkenborg: paras. 0030-31, 0046, 0211-219, 0233, 0398, etc.) including updating the scores (Falkenborg: paras. 0054, 0150-160, etc.)].

As per claim 24, Falkenborg/Chrapko teaches wherein the updates to the plurality of user data sets comprise updates to user identification data [user data and identification may be updated (Falkenborg: paras. 0054, 0150-160, etc.)].

As per claim 25, Falkenborg/Chrapko teaches receiving a first series of transactions of a first user, the first user corresponding to a first teamed user data set of the plurality of teamed user data sets relating to a first team among the plurality of teams, and the first series of transactions including one or more transactions performed by the first user [based upon pattern data scores may be generated for user transactions including ranking the user segments (Falkenborg: paras. 0030-31, 0046, 0211-219, 0233, 0398, etc.) including updating the scores (Falkenborg: paras. 0054, 0150-160, etc.)]; generating a metric based on the first series of transactions; and updating the collective metric of the first team based on said metric [based upon pattern data scores may be generated for user transactions including ranking the user segments (Falkenborg: paras. 0030-31, 0046, 0211-219, 0233, 0398, etc.) including updating the scores (Falkenborg: paras. 0054, 0150-160, etc.)].

As per claim 26, Falkenborg/Chrapko teaches modifying a quantity of teams in the plurality of teams based on the updated collective metric for each of the plurality of teams [based upon pattern data scores may be generated for user transactions including ranking the user segments (Falkenborg: paras. 0030-31, 0046, 0211-219, 0233, 0398, etc.) including updating the scores (Falkenborg: paras. 0054, 0150-160, etc.) where the total number of groups may be selected (Falkenborg: paras. 0410, 0454, 0482, etc.)].

As per claim 27, Falkenborg/Chrapko teaches wherein the collective metric of a respective team of the plurality of teams is an average credit score of users grouped within the respective team [based upon pattern data scores may be generated for user transactions including ranking the user segments, where the score can be based on risk profile data, credit score, chargeback data, dispute resolution data, other account data, adversary triggers, consumer profit score, etc. (Falkenborg: paras. 0030-31, 0046, 0211-219, 0233-234, 0398, etc.)].

[based upon pattern data scores may be generated for user transactions including ranking the user segments, where the score can be based on risk profile data, credit score, chargeback data, dispute resolution data, other account data, adversary triggers, consumer profit score, etc. (Falkenborg: paras. 0030-31, 0046, 0211-219, 0233-234, 0398, etc.)].

As per claim 30, see the rejection of claim 21, above.

As per claim 31, see the rejection of claim 22, above.

As per claim 32, see the rejection of claim 23, above.

As per claim 33, see the rejection of claim 24, above.

As per claim 34, see the rejection of claim 25, above.

As per claim 35, see the rejection of claim 26, above.

As per claim 36, see the rejection of claim 27, above.

As per claim 38, see the rejection of claim 29, above.

As per claim 40, see the rejections of claims 21, 23, and 24, above.


Claims 28, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg and Chrapko as applied to claims 21, 30, and 34, above, and further in view of Wandelmer (US 2017/0039637).

As per claim 28, Falkenborg/Chrapko teaches the system of claim 21, as described above.
While Falkenborg/Chrapko teaches that the collective metric is based on the credit score/financial transaction data of the group (see above), it does not teach wherein the collective metric of a respective team of the plurality of teams is an average checking account balance of users grouped within the respective team.
Wandelmer teaches wherein the collective metric of a respective team of the plurality of teams is an average checking account balance of users grouped within the respective team [to determine a financial behavior score for a user beyond the classic credit score, the user’s account balance, credit history, current credit use, relationship between credit limit and outstanding balance, etc., may also be considered (para. 0005, etc.) for the collective scoring of users in Falkenborg, above].
Falkenborg/Chrapko and Wandelmer are analogous art, as they are within the same field of endeavor, namely determining user financial decision/transaction scores.

Wandelmer provides motivation [using a configurable collection of data about a user’s financial history may provide greater accuracy than just their generic credit score (para. 0005, etc.)].

As per claim 37, see the rejection of claim 28, above.

As per claim 39, Falkenborg/Chrapko teaches the method of claim 34, as described above.
While Falkenborg/Chrapko teaches that the collective metric is based on the credit score/financial transaction data of the group (see above), it does not teach wherein the collective metric of a respective team of the plurality of teams is an average percentage of credit used of users grouped within the respective team
Wandelmer teaches wherein the collective metric of a respective team of the plurality of teams is an average percentage of credit used of users grouped within the respective team [to determine a financial behavior score for a user beyond the classic credit score, the user’s account balance, credit history, current credit use, relationship between credit limit and outstanding balance, etc., may also be considered (para. 0005, etc.) for the collective scoring of users in Falkenborg, above].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any number of additional factors, including credit utilization, to determine a user’s score, as taught by Wandelmer, for determining the user and group scores in the system of Falkenborg/Chrapko.
Wandelmer provides motivation [using a configurable collection of data about a user’s financial history may provide greater accuracy than just their generic credit score (para. 0005, etc.)].


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are cancelled; claims 21-40 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125